 



Exhibit 10.6
Del Monte Foods Company
Annual Salary Adjustment for Certain Executive Officers
as Approved by the Compensation Committee of the Board of Directors
of Del Monte Foods Company on September 29, 2005

                              ANNUAL SALARY     Effective September 1, 2005    
                          Cash         Base   Perquisite   Total Name   Salary
(1)   Allowance (2)   Annual Salary
 
                       
David L. Meyers
  $ 468,000     $ 36,000     $ 504,000  
 
                       
Nils Lommerin
  $ 442,000     $ 36,000     $ 478,000  
 
                       
Todd R. Lachman
  $ 442,000     $ 36,000     $ 478,000  
 
                       
Timothy A. Cole
  $ 375,000     $ 36,000     $ 411,000  
 
                       
Donald J. Binotto
  $ 335,000     $ 36,000     $ 371,000  

 
(1)  Base Salary reflects the amount of compensation the Company considers
eligible salary for purposes of its Annual Incentive Plan or similar plans,
which does not include an executive’s annual cash perquisite allowance.
(2)  No adjustments were made to these executive cash perquisite allowances on
September 29, 2005.

